Citation Nr: 1302758	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for right knee arthritis.

2.  Entitlement to an increased rating greater than 20 percent for torn meniscus of the right knee, status post surgical repair.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1991 to March 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that proceeding has been associated with the claims file.

The issues were previously before the Board in April 2012 and remanded for additional development. 


FINDING OF FACT

Arthritis of the right knee is shown to be manifested by subjective complaints of pain and instability causing a reduction in physical activity; and objective evidence of limitation of flexion to no worse than 80 degrees, including limitation due to pain; no limitation of extension; and no objective evidence of instability or lateral subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2012).


2.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected torn meniscus of the right knee, status post surgical repair, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records and post-service VA and private treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.  

In this regard, the Board notes that the Veteran testified that he receives private treatment from Dr. B. during his Travel Board hearing, but that treatment notes from Dr. B. are not present within the claims file.  The Board remanded the claims in order to obtain the missing private treatment records.  In an April 2012 letter, the RO requested the Veteran submit a medical authorization form so that the RO may obtain the private treatment records.  The Veteran did not respond to the request; therefore the records could not be obtained.  The Court has also held that VA's 'duty to assist is not always a one-way street.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  Here, the Veteran was most recently examined in June 2012.  The Board finds that this examination was thorough and provided sufficient findings so as to allow the Board to evaluate the claim under the relevant rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims for Increased Rating

Legal Criteria - General

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

An April 2000 RO decision granted service connection for a right knee disorder under Diagnostic Code 5257.  A February 2001 RO decision recategorized the Veteran's right knee disorder as status post-surgical repair, torn meniscus of the right knee under Diagnostic Code 5258 and assigned a separate disability rating for right knee arthritis under Diagnostic Codes 5210-5003.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The General Counsel for VA, in a precedent opinion (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  here additional disability is shown, a Veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2011).  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual background

Available outpatient treatment reports from West Haven VA Medical Center reveals continued treatment for right knee pain.

During a September 2008 VA examination conducted at Gainesville VA Medical Center, the Veteran complained of chronic right knee pain.  He reported he treats his knee with stretching, massage, hot/cold packs, sports cream, and ibuprofen.  He also stated he uses a right knee brace at times during excessive walking and lifting. Functional limitations were noted as the ability to stand 20 minutes and walk more than a quarter of a mile but less than one mile.  The Veteran complained of giving way, pain, stiffness, weakness, and severe flare-ups every three to four months which required one to two days rest and brace.  He denied deformity, instability, subluxation, locking, effusion, and inflammation.  The Veteran reported he stopped working as a construction worker in July 2006 due to severe fibromyalgia, gastroporesis and right knee pain.  Physical examination revealed that the Veteran ambulates with a normal gait.  Range of motion was zero to 135 degrees with pain noted at 125 degrees of flexion.  There was no evidence of instability.  There was no evidence of increased pain, fatigability, lack of endurance, or incoordination with repeated motion.  Upon physical testing, the examiner found crepitus, tenderness, painful movement, and guarding of movement.  The diagnosis was residuals of dislocated cartilage, semi-lunar, right knee with degenerative arthritis.  The examiner noted significant effects on general occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  

During a November 2011 Travel Board hearing, the Veteran testified to worsening swelling, pain, and giving out of his right knee.  The Veteran reported he wears a knee brace almost every day and that he has fallen at least twenty times due to his knee giving out in the past year.  The Veteran complained that his knee is a nuisance as it requires stretching each morning.  He also complained of difficulty with going up and down stairs, driving long periods of time, doing laundry, and giving out in instances where he does not fall.  The Veteran reported that his knee and his other non-service connected illnesses would prevent him from seeking future employment. 

In a December 2011 letter, Dr. B., the Veteran's private treating physician, stated that the Veteran has had chronic knee pain since he was injured while running during his Marine training.  He noted that the Veteran likely has underlying osteoarthritis and an anteriomedial meniscal tear.  The physician noted that the Veteran has reported his knee giving out regularly with three times in the past week.  There is also buckling at times without falling.  This is progressive.  The physician noted he would follow-up with an MRI and x-rays. 

During a June 2012 VA examination, the Veteran reported that the last time he received evaluation/treatment of his right knee was in 2008.  He complained of flare-ups from long walks, climbing stairs, and chores around the house.  During those times he will manage his pain with ice and taking more ibuprofen or Tylenol.  Upon range of motion testing, flexion was to 140 degrees with pain at 80 degrees and normal extension of zero degrees.  There was no additional limitation of motion with repetitive movement.  In addition, there was no associated abnormal neurological impairment.  The examiner noted some function loss including pain on movement, disturbance of locomotion, interference with sitting, standing, and weight bearing.  The examiner also noted that the Veteran reported frequent "giving out" of the right knee.  There was tenderness to palpation for joint line tissues of the right knee.  The examination showed a there was no instability, laxity, dislocation, subluxation or other evidence of meniscal residual.  Motor strength remained normal in the right knee and this disability was found to not affect his ability to perform activities of daily living independently.  The examiner noted the Veteran had undergone a right knee arthroscopic partial lateral meniscectomy in 1993, but did not have any residuals signs or symptoms due to the meniscectomy.  The examiner opined that the severity of the Veteran's right knee disability was mild.

Analysis

At the outset of this discussion, the Board notes that the VA General Counsel has held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal contemplates limitation of motion.  For this reason, the Board is concerned that the separate ratings currently assigned under Diagnostic Codes 5258, which pertains to dislocated semilunar cartilage, and Diagnostic Code 5003 may violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  Nevertheless, as these ratings have remained undisturbed for a number of years, the Board will limit its inquiry to whether increased or additional separate ratings are warranted for the Veteran's service-connected right knee disability.

Having reviewed the record in this regard, the Board concludes that the Veteran's right knee disabilities are not manifested by any symptoms other than those for which he is already compensated by his 20 percent evaluation under Diagnostic Code 5258 and 10 percent rating under 5003.  

Initially, the Board notes that a 20 percent rating is the maximum available under Diagnostic Code 5258. 

In addition, the Board notes the presence of x-ray evidence of osteoarthritis of the right knee.  However, the Board notes that the evidence has not demonstrated flexion limited to 60 degrees or extension limited to 5 degrees to warrant a compensable rating under Diagnostic Codes 5260 or 5261, respectively, for the right knee.  This evidence supports the currently assigned 10 percent disability rating for the service-connected right knee disability, based on arthritis and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261.  

There is no indication that the Veteran's right knee disability warrants an increased or separate rating under any diagnostic code not discussed above.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the knee under Diagnostic Codes 5256 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263 (2012).  Furthermore, given the compensable rating already assigned under Diagnostic Code 5258, the Board finds that a separate rating under Diagnostic Code 5259 would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.

Further, there is no evidence to support a higher compensable disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, the VA examinations have consistently shown that the Veteran does not experiences a degree of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2011); See also DeLuca, supra.  Further, the Board has considered the point at which the Veteran first experienced pain, 80 degrees of flexion, in determining his limitation of motion.  As such, an increased rating under DeLuca is not warranted.

A rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  The Board has considered that the Veteran wears a brace and that he has reported multiple episodes of instability of the right knee.  However, the Board ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of instability in his right knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Additionally there have been no complaints or findings of any scar tenderness or being unstable or that the scarring described interferes with function.  38 C.F.R. §4.118 DIAGNOSTIC CODES, 7804, 7805.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's right knee disorder standing alone, present an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.


ORDER

Entitlement to an increased rating greater than 10 percent for right knee arthritis is denied.

Entitlement to an increased rating greater than 20 percent for torn meniscus of the right knee, status post surgical repair is denied.





____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


